
	
		II
		112th CONGRESS
		1st Session
		S. 1833
		IN THE SENATE OF THE UNITED STATES
		
			November 9, 2011
			Mr. Manchin (for
			 himself, Mr. Coats,
			 Mr. Nelson of Nebraska, and
			 Mr. Corker) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To provide additional time for compliance with, and
		  coordinating of, the compliance schedules for certain rules of the
		  Environmental Protection Agency.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fair Compliance Act of
			 2011.
		2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Affected owner
			 or operatorThe term affected owner or operator
			 means an owner or operator of an electric utility steam generating unit that is
			 subject to—
				(A)any emissions
			 standard for hazardous air pollutants from electric utility steam generating
			 units that the Administrator may promulgate based on the proposed rule entitled
			 National Emission Standards for Hazardous Air Pollutants From Coal- and
			 Oil-Fired Electric Utility Steam Generating Units and Standards of Performance
			 for Fossil-Fuel-Fired Electric Utility, Industrial-Commercial-Institutional,
			 and Small Industrial-Commercial-Institutional Steam Generating Units
			 (76 Fed. Reg. 24976 (May 3, 2011)); or
				(B)the final rule
			 entitled Federal Implementation Plans: Interstate Transport of Fine
			 Particulate Matter and Ozone and Correction of SIP Approvals (76 Fed.
			 Reg. 48208 (August 8, 2011)).
				(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.Compliance
			 period for utility MACT standards
			(a)Extension of
			 compliance date
				(1)In
			 generalNotwithstanding title I of the Clean Air Act (42 U.S.C.
			 7401 et seq.), the Administrator shall provide an extension, for the period
			 described in paragraph (2), of the deadline to comply with any emissions
			 standards for hazardous air pollutants from electric utility steam generating
			 units that the Administrator may promulgate based on the proposed rule entitled
			 National Emission Standards for Hazardous Air Pollutants From Coal- and
			 Oil-Fired Electric Utility Steam Generating Units and Standards of Performance
			 for Fossil-Fuel-Fired Electric Utility, Industrial-Commercial-Institutional,
			 and Small Industrial-Commercial-Institutional Steam Generating Units
			 (76 Fed. Reg. 24976 (May 3, 2011)).
				(2)Description of
			 extension periodThe period referred to in paragraph (1) is a
			 period of not less than an additional 2 years, as measured beginning on the
			 final day of the applicable 3-year compliance period required under section
			 112(i)(3)(A) of the Clean Air Act (42 U.S.C. 7412(i)(3)(A)).
				(b)Savings
			 clauseNothing in this section modifies, limits, or otherwise
			 affects the authority to extend the compliance schedule for any emissions
			 standards described in subsection (a)(1) pursuant to paragraph (3)(B) or (4) of
			 section 112(i) of the Clean Air Act (42 U.S.C. 7412(i)).
			4.Compliance
			 period for Cross-State Air Pollution Rule
			(a)Extension of
			 compliance dateNotwithstanding title I of the Clean Air Act (42
			 U.S.C. 7401 et seq.), the Administrator shall—
				(1)provide adequate
			 time for each State to adopt and submit plan revisions under section 110 of
			 that Act (42 U.S.C. 7410) for the implementation of the emissions reductions of
			 sulfur dioxide and nitrogen oxides from electric utility steam generating units
			 required by the final rule entitled Federal Implementation Plans:
			 Interstate Transport of Fine Particulate Matter and Ozone and Correction of SIP
			 Approvals (76 Fed. Reg. 48208 (August 8, 2011)); and
				(2)extend the date
			 by which each State shall implement the emissions reductions required by the
			 rule described in paragraph (1) until not earlier than—
					(A)January 1, 2015,
			 for first phase of the emissions reductions; and
					(B)January 1, 2017,
			 for the second phase of the emissions reductions.
					(b)Savings
			 clauseNothing in this section modifies the effective date, or
			 otherwise modifies, limits, or affects the emissions reduction requirements,
			 established by the rule described in subsection (a)(1).
			5.Expeditious
			 implementation of emissions reductions
			(a)Implementation
			 plan
				(1)DevelopmentIn
			 accordance with subsection (b), each affected owner or operator shall develop a
			 plan for the expeditious implementation of the applicable emissions reduction
			 requirements specified in sections 3 and 4.
				(2)SubmissionNot
			 later than December 1, 2012, each affected owner or operator shall submit to
			 the Administrator and the Secretary the implementation plan developed under
			 paragraph (1).
				(b)RequirementsIn
			 developing an implementation plan under subsection (a)(1), an affected owner or
			 operator shall—
				(1)include all
			 electric utility steam generating units under the common control of the
			 affected owner or operator;
				(2)designate the
			 units within the plan that are scheduled for permanent retirement or continued
			 operation through the planning period ending on December 31, 2018;
				(3)in accordance
			 with subsection (c), provide a schedule that establishes—
					(A)in the case of
			 each unit designated for permanent retirement under paragraph (2), the proposed
			 date by which the unit will permanently cease all operations to generate
			 electricity; and
					(B)in the case of
			 each unit designated for continued operation under paragraph (2), the
			 intermediate milestones and the final completion date for the implementation of
			 the control measures that are necessary to achieve compliance with the
			 applicable emissions reductions requirements specified in sections 3 and 4;
			 and
					(4)in accordance
			 with subsection (d), ensure that the implementation plan does not impair or
			 threaten to impair the reliability of the local or regional electricity
			 system.
				(c)Elements of
			 scheduleThe schedule required under subsection (b)(3) shall
			 contain each of the following elements:
				(1)In the case of
			 each unit designated for retirement under subsection (b)(2), a proposed date
			 for the permanent cessation of all operations to generate electricity in
			 accordance with a schedule that—
					(A)is as expeditious
			 as practicable; but
					(B)provides
			 sufficient time for the implementation of any mitigation measures that may be
			 necessary to ensure the reliability of the local or regional electricity
			 system.
					(2)In the case of
			 each unit designated for continued operation under subsection (b)(2)—
					(A)a description of
			 the control measures that the affected owner or operator plans to implement in
			 order to comply with the applicable emissions reduction requirements specified
			 in sections 3 and 4;
					(B)intermediate
			 milestones (which may include applying for permits and regulatory approvals,
			 completing phases of the engineering design, placing orders for control
			 equipment, commencing construction, and benchmarks for completion of major
			 phases of construction) that the affected owner or operator plans to meet in
			 order to ensure the expeditious implementation of each control measure
			 identified under subparagraph (A); and
					(C)a proposed date
			 for completion of each control measure identified under subparagraph
			 (A).
					(d)Procedures for
			 ensuring electric reliability
				(1)Review of draft
			 plan
					(A)In
			 generalNot later than July 1, 2012, each affected owner or
			 operator shall submit a draft implementation plan to the Electric Reliability
			 Organization (as defined in section 215(a) of the Federal Power Act (16 U.S.C.
			 824o(a)) (referred to in this section as ERO).
					(B)Scope of
			 reviewERO, in consultation with appropriate regional reliability
			 organizations, shall—
						(i)review each
			 implementation plan submitted under subparagraph (A);
						(ii)assess—
							(I)the feasibility
			 of the implementation of the combined plans for the region; and
							(II)the impacts of
			 the combined schedules contained in those plans on the reliability and adequacy
			 of the bulk power system; and
							(iii)recommend any
			 revisions to the schedules contained in the implementation plans to provide
			 adequate time for the implementation of any mitigation measures that may be
			 necessary to ensure the reliability and adequacy of the bulk electric
			 system.
						(2)Modification of
			 draft plan
					(A)Consultation
						(i)In
			 generalERO shall consult with each affected owner or operator
			 that submits a draft implementation plan under paragraph (1)(A).
						(ii)RevisionsBased
			 on the consultation under clause (i), ERO and the affected owner or operator
			 shall develop any revisions to the schedule contained in the draft plan of the
			 affected owner or operator that may be necessary to address the recommendations
			 developed by ERO during the review of the draft plan.
						(B)Finalization of
			 draft planThe consultations under this paragraph shall be
			 completed as expeditiously as practicable to facilitate timely submission of
			 the plans in accordance with subsection (a)(2).
					(e)Issuance and
			 implementation of final plans
				(1)PublicationNot
			 later than 60 days after the date of submission of a draft plan to ERO under
			 subsection (d)(1)(A), the Secretary shall publish and submit to the
			 Administrator the final implementation plan.
				(2)ImplementationNot
			 later than March 31, 2015, and annually thereafter through 2018, the Secretary
			 shall submit to the Administrator an annual report that describes the progress
			 made during the reporting period on the expeditious implementation of the
			 necessary emissions control measures in a manner that ensures the reliability
			 of the local and regional electricity systems.
				(f)Annual
			 reports
				(1)RequirementNot
			 later than December 1, 2014, and annually thereafter, each affected owner or
			 operator that has submitted an implementation plan under subsection (a)(2)
			 shall submit to the Administrator and the Secretary a report describing the
			 progress made during the reporting period in implementing the plan,
			 including—
					(A)all milestones
			 achieved; and
					(B)(i)any deviations from the
			 intermediate milestones established by the schedule contained in the plan;
			 and
						(ii)all measures carried out to resume
			 implementation according to that schedule.
						(2)Adjustments to
			 implementation planIf an affected owner or operator determines
			 that an adjustment to any retirement date or the final date for completion of
			 any control measure is necessary, the affected owner or operator—
					(A)may submit to the
			 Administrator and the Secretary a request for a modification of the schedule
			 contained in the implementation plan; and
					(B)shall develop,
			 review, and obtain approval of the modified schedule in the same manner as the
			 initial implementation plan established under this section.
					
